Citation Nr: 1039224	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-28 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to September 
1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2008, a statement of the 
case was issued in June 2009, and a substantive appeal was 
received in August 2009.

The Veteran presented testimony at a Board hearing in September 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the Veteran's right 
ear hearing loss is causally related to his active duty service.


CONCLUSION OF LAW

The Veteran's right ear hearing loss was incurred in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in- service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
As noted by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385 . . . . For example, if the record 
shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
disability under 38 C.F.R. § 3.385, and (b) post- 
service audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to 
the injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Board preliminarily notes that there is no controversy in 
this case with regard to whether the Veteran currently suffers 
from hearing loss disability for VA purposes in the right ear.  
The evidence, including a November 2008 VA examination report, 
shows that the Veteran's right ear hearing loss meets the 
criteria to be considered hearing loss disability for VA 
purposes.

At the Veteran's September 2010 Board hearing, he testified that 
he was an electronics officer and that he was exposed to 
excessive noise in the form of forward 'five-inch' guns firing 
shells from a ship out into the ocean during gun practice.  The 
Board notes that the Veteran's testimony is generally 
corroborated by his service records and is consistent with 
documented statements associated with treatment of his hearing 
loss in March 1954.  The Board also notes that service-connection 
is already in effect for left ear hearing loss with apparent VA 
acceptance that the Veteran was exposed to such significant 
acoustic trauma during service.

The Veteran has stated, including in his May 2008 claim for VA 
benefits, that his hearing loss became noticeable to him around 
the time of the year 1953.  He has also made statements to the 
effect that the significant acoustic trauma during service 
involved both of his ears, did not involve circumstances 
featuring only his left ear, and that he may have had some onset 
of hearing loss during service; such testimony is discussed 
including in his September 2010 Board hearing testimony and his 
December 2008 notice of disagreement.  The Veteran's testimony 
reflects his recollection of experiencing hearing loss since at 
least as early as 1953, and perhaps since during his military 
service; in any event his statements reflect that he recalls 
problems with hearing in both ears manifesting at around the same 
time as each other (that is, that his service-connected left ear 
hearing loss did not significantly pre-date his right ear hearing 
loss).  The Board notes that the Veteran's documented medical 
history does not show that right ear hearing complaints 
accompanied his documented left ear hearing complaints in the 
1950s, however neither does the documented medical history show 
any suggestion that the Veteran denied having any diminished 
hearing in the right ear when being evaluated for his significant 
left ear hearing problems at that time.

The Veteran's service treatment records reflect that upon 
separation from service, he did not undergo an audiometric 
examination.  Instead he underwent a spoken voice and whisper 
test in April 1946; the results were normal.

The Veteran underwent a VA examination in November 2008.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of bilateral hearing loss .  
The examiner noted that the Veteran reported noise exposure from 
his military service, but described this only as noise exposure 
resulting from duty as a radar officer without further detail.  
Audiological testing revealed a moderate sloping to severe 
sensorineural hearing loss in the right ear and a moderate 
sloping to profound sensorineural hearing loss in the left ear.  
The examiner concluded that the hearing loss in the left ear is 
most likely caused by or a result of military noise exposure.  
The report also originally stated, contradictorily, that the 
hearing loss in the "left" ear was "as least like as not, less 
than 50/50 probability, caused by or a result of military noise 
exposure," however the examiner made a handwritten correction to 
change this conclusion to apply to the "right" ear.  

The examiner discussed a basis for this opinion by citing a March 
1954 audiogram which "indicated a normal sloping to moderate 
sensorineural hearing loss at 4000 Hertz in the left ear and 
hearing within normal limits in the right ear."  Additionally, 
the examiner cited a May 1954 audiogram which the examiner found 
shows hearing within normal limits in the right ear and a normal 
sloping to moderate sensorineural hearing loss in the left ear.  
The examiner commented that "[a] contributing factor to the 
hearing loss in the right ear could be presbycusis."  However, 
the November 2008 VA examiner did not otherwise discuss any 
explanation of the etiology of the right ear hearing loss beyond 
this expressly speculative statement asserting that presbycusis 
"could" be a "contributing factor" to the right ear hearing 
loss.

The Veteran competently testified at his Board hearing that he 
was exposed to acoustic trauma during service from "5 inch 
guns," and following service has been employed as an electrical 
equipment salesmen without significant occupational noise 
exposure.  The Board has reviewed the service treatment records, 
but precise audiometric testing was not performed during the 
Veteran's active duty military service; all watch, coin click, 
whispered voice, and spoken voice testing of hearing was normal 
bilaterally during service, including at separation.  However, as 
the Veteran is currently service-connected for left ear hearing 
loss, the Board clearly must accept that in-service acoustic 
trauma impacted the Veteran's long-term hearing acuity during 
service despite the absence of noticeable hearing loss shown in 
the in-service hearing testing.

Similar testing, lacking precise audiometrics, failed to reveal 
any decreased hearing acuity in the right ear in a reserve 
service examination report from October 1953.  A May 1954 reserve 
service examination report includes audiometric testing data.  
Although the evidence, including the November 2008 VA examination 
report, indicates that the right ear hearing acuity shown in this 
May 1954 report was within normal limits, the Board notes that 
the audiometric results are not clearly inconsistent with the 
Veteran's claim.  While the Veteran's right ear hearing acuity in 
May 1954 may be shown to be within normal limits, in that it is 
not diminished to the extent necessary to qualify as hearing loss 
disability at that time, the Veteran's right ear auditory 
thresholds in May 1954 do suggest the possibility of some 
diminished hearing acuity at that time.  The Veteran's hearing 
thresholds in the right ear were, in fact, higher (reflecting 
lesser hearing acuity) than the left ear hearing thresholds at 
two of the documented frequencies.  Also, considering the 
necessary conversion of units, the Veteran's right ear 
audiometric results in 1954 appear to reflect more significantly 
diminished hearing acuity than is indicated without the necessary 
conversion.

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, must 
be converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  The May 1954 
audiological evaluation of the Veteran indicated pure tone 
thresholds, in decibels, as follows (with the converted ISO units 
in parentheses):  

HERTZ

250
500
1000
2000
4000
RIGHT
10 (25)
0 (15)
20 (30)
0 (10)
15 (20)
LEFT
6 (21)
8 (23)
9 (19)
20 (30)
54 (59)

The May 1954 report contains no speech recognition testing data.

The Board notes that the evidence in this case is insufficient to 
provide a very clear picture determining the etiological history 
of the Veteran's right ear hearing loss.  The facts that appear 
to be shown are that the Veteran's hearing acuity was not 
symptomatically diminished during service, that the Veteran was 
exposed to significant acoustic trauma during service, that 
several years after service the Veteran's left ear manifested 
symptomatic hearing loss at a time when the Veteran's right ear 
hearing thresholds were higher at some frequencies and lower at 
others, and that the Veteran's right ear hearing loss manifested 
symptomatically some time thereafter.  The Veteran's competent 
and uncontradicted testimony indicates that he did not have any 
significant post-service acoustic trauma.  The November 2008 VA 
examiner did not provide a persuasive discussion of any 
alternative etiology, and merely indicated that presbycusis 
'could' be a 'contributing factor.'

The RO has service connected the Veteran for left ear hearing 
loss based on the Veteran's exposure to excessive noise in 
service.  The Board finds it reasonable to believe that if the 
Veteran's left ear was exposed to excessive noise while he was in 
service, then his right ear was similarly exposed.  This appears 
to be a case where the noise exposure was not from a rifle (which 
might lead an examiner to find that one ear was positioned closer 
to the rifle when firing).  The Board believes the level of the 
noise exposure in this case would be approximately the same for 
both ears.  It would therefore seem reasonable to find that if 
such noise exposure is responsible for the Veteran's left ear 
hearing loss, then such noise exposure may also be significantly 
responsible for right ear hearing loss.  The Board recognizes 
that it is not competent to render medical opinions as to 
causation.  However, in reviewing the overall evidence in this 
case, the Board believes that the positive evidence is at least 
in a state of equipoise with the negative evidence on the 
question of whether the Veteran's right ear hearing loss is 
causally related to service.  In such a case, applicable law 
gives the benefit of the doubt to the Veteran.  38 U.S.C.A. 
§ 5107(b).  Service connection is therefore warranted for right 
ear hearing loss.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in June 2008, the 
Veteran was furnished notice of the manner of assigning a 
disability evaluation and an effective date.  He will have the 
opportunity to initiate an appeal from these "downstream" 
issues if he disagrees with the determinations which will be made 
by the RO in giving effect to the Board's grant of service 
connection.




ORDER

Service connection for right ear hearing loss is warranted.  The 
appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


